Case: 22-50153      Document: 00516501318          Page: 1     Date Filed: 10/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 7, 2022
                                   No. 22-50153
                                                                            Lyle W. Cayce
                                 Summary Calendar
                                                                                 Clerk


   Michael Jarrow,

                                                             Plaintiff—Appellant,

                                        versus

   Ashly Nunnery, Licensed Vocational Nurse,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:21-CV-1281


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael Jarrow, Texas prisoner # 2181127, appeals the 28 U.S.C.
   § 1915(e)(2)(B)(ii) dismissal of his 42 U.S.C. § 1983 suit for failure to state a
   claim upon which relief may be granted. Jarrow alleged that Nurse Ashly
   Nunnery violated his Eighth Amendment rights by being deliberately


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50153      Document: 00516501318           Page: 2    Date Filed: 10/07/2022




                                     No. 22-50153


   indifferent to his medical needs, specifically by not providing care after
   Jarrow was exposed to chemicals during a use-of-force incident.
          A district court shall dismiss a prisoner’s civil rights complaint if it is
   frivolous, malicious, or fails to state a claim upon which relief may be granted.
   § 1915(e)(2)(B). Because the district court dismissed Jarrow’s complaint for
   failure to state a claim, we review the dismissal de novo as we do for a
   dismissal under Federal Rule of Civil Procedure 12(b)(6). See Black v.
   Warren, 134 F.3d 732, 733-34 (5th Cir. 1998). A complaint will not proceed
   unless it “contain[s] sufficient factual matter, accepted as true, to state a
   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
   678 (2009) (internal quotation marks and citation omitted).
          Jarrow generally argues that the district court erred in concluding that
   his claims for monetary damages against Nunnery in her official capacity
   were barred under the Eleventh Amendment. However, by stating his
   intention to appeal the issue without further argument, Jarrow has not briefed
   it properly, and we deem the issue abandoned. See Hughes v. Johnson, 191
   F.3d 607, 613 (5th Cir. 1999).
          Next, Jarrow attempts to counter the district court’s conclusion that
   his claims for damages against Nunnery in her individual capacity were
   barred under 42 U.S.C. § 1997e(e) because he had not alleged a physical
   injury by complaining that he suffered from burning eyes for over seven hours
   on the day of the incident. Even if we assumed that he has alleged a physical
   injury, Jarrow has not stated a facially plausible claim of deliberate
   indifference as his challenges to Nunnery’s care amount to negligence,
   malpractice, or a disagreement with treatment, which are not actionable
   under the Eighth Amendment. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th
   Cir. 2006); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
   Additionally, Jarrow argues that Taylor failed to adhere to prison policy when




                                           2
Case: 22-50153      Document: 00516501318           Page: 3   Date Filed: 10/07/2022




                                     No. 22-50153


   she treated him, but that issue does not amount to a facially plausible claim
   of a constitutional violation. See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th
   Cir. 1996).
          In light of the foregoing, the district court did not err in dismissing
   Jarrow’s § 1983 suit for failure to state a claim upon which relief may be
   granted. See Iqbal, 556 U.S. at 678. The judgment of the district court is
   AFFIRMED. The district court’s dismissal of Jarrow’s complaint counts
   as a strike under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th
   Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S.
   532, 534-41 (2015). In addition, Jarrow has incurred at least one other strike
   from a case out of the Western District of Texas. See Jarrow v. Salazar,
   No. 6:21-cv-1282 (W.D. Tex. 2022). Jarrow is CAUTIONED that if he
   accumulates three strikes, he will not be allowed to proceed in forma pauperis
   in any civil action or appeal filed while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).




                                          3